20-1728
     Kumal v. Garland
                                                                                   BIA
                                                                             Zagzoug, IJ
                                                                           A208 418 009

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 21st day of July, two thousand twenty-two.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            RAYMOND J. LOHIER, JR.,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   KUMAR KUMAL,
14            Petitioner,
15
16                      v.                                       20-1728
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Khagendra Gharti-Chhetry, Esq.,
24                                      New York, NY.
25
26   FOR RESPONDENT:                    Brian Boynton, Acting Assistant
27                                      Attorney General; Sabatino F. Leo,
28                                      Assistant Director; Jaclyn G.
1                                   Hagner, Attorney, Office of
2                                   Immigration Litigation, United
3                                   States Department of Justice,
4                                   Washington, DC.
5
6          UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10         Petitioner Kumar Kumal, a native and citizen of Nepal,

11   seeks review of a May 4, 2020, decision of the BIA affirming

12   a May 3, 2018, decision of an Immigration Judge (“IJ”) denying

13   Kumal’s application for asylum, withholding of removal, and

14   relief under the Convention Against Torture (“CAT”).           In re

15   Kumar Kumal, No. A208 418 009 (B.I.A. May 4, 2020), aff’g No.

16   A208 418 009 (Immig. Ct. N.Y. City May 3, 2018).           We assume

17   the   parties’   familiarity    with   the   underlying    facts   and

18   procedural history.

19         Under the circumstances, we have considered both the IJ’s

20   and the BIA’s opinions.     See Wangchuck v. Dep’t of Homeland

21   Sec., 448 F.3d 524, 528 (2d Cir. 2006).             The applicable

22   standards of review are well established.             See 8 U.S.C.

23   § 1252(b)(4)(B) (“the administrative findings of fact are

24   conclusive   unless   any   reasonable       adjudicator   would    be

25   compelled to conclude to the contrary”); Hong Fei Gao v.

                                       2
 1   Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing adverse

 2   credibility   determination   under    substantial     evidence

 3   standard).

 4       “Considering the totality of the circumstances, and all

 5   relevant factors, a trier of fact may base a credibility

 6   determination on the demeanor, candor, or responsiveness of

 7   the applicant or witness, the inherent plausibility of the

 8   applicant’s or witness’s account, the consistency between the

 9   applicant’s or witness’s written and oral statements . . . ,

10   the internal consistency of each such statement, [and] the

11   consistency of such statements with other evidence of record

12   . . . without regard to whether an inconsistency, inaccuracy,

13   or falsehood goes to the heart of the applicant’s claim.”

14   8 U.S.C. § 1158(b)(1)(B)(iii).    “We defer . . . to an IJ’s

15   credibility determination unless, from the totality of the

16   circumstances, it is plain that no reasonable fact-finder

17   could make such an adverse credibility ruling.”      Xiu Xia Lin

18   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

19   Gao, 891 F.3d at 76.

20       Substantial evidence supports the agency’s determination

21   that Kumal was not credible as to his claim that Maoists

22   attacked and threatened him on account of his political


                                   3
1    activities for the Nepali Congress Party.                        The IJ reasonably

2    found Kumal’s testimony evasive and vague, noting that he

3    repeatedly        claimed            to       have      difficulty           answering

4    straightforward          questions           on      cross-examination.             See

 5   8 U.S.C. § 1158(b)(1)(B)(iii); Majidi v. Gonzales, 430 F.3d

 6   77,   81   n.1    (2d        Cir.    2005)        (recognizing      that   particular

 7   deference is given to the trier of fact’s assessment of

8    demeanor).       Those findings are supported by the record and

9    bolstered by the fact that Kumal’s vague testimony that he

10   knew his father belonged to the Nepali Congress Party but did

11   not   know   anything           about        his     political       activities     was

12   inconsistent          with    his        mother’s    letter    and    with    his   own

13   affidavit,       in    which        he    indicated     he    had    attended     party

14   meetings and assemblies with his father and that his father

15   influenced his political activities.                     See Li Hua Lin v. U.S.

16   Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006) (“We can be

17   still more confident in our review of observations about an

18   applicant’s demeanor where, as here, they are supported by

19   specific examples of inconsistent testimony.”).                         Further, the

20   agency did not err in relying on Kumal’s vague testimony

21   because the IJ and attorneys probed for details regarding the

22   claims throughout his hearing.                     See Jin Shui Qiu v. Ashcroft,


                                                   4
 1   329 F.3d 140, 152 (2d Cir. 2003) (“Where an applicant gives

 2   very spare testimony, . . . the IJ . . .            may fairly wonder

 3   whether the testimony is fabricated . . . [and] may wish to

 4   probe for incidental details . . . .”), overruled in part on

 5   other grounds by Shi Liang Lin v. U.S. Dep’t of Justice, 494

 6   F.3d 296, 305 (2d Cir. 2007).

 7         The agency also reasonably relied on the inconsistency

 8   in Kumal’s statements regarding his own political activities,

 9   his implausible testimony regarding his second encounter with

10   Maoists, and his failure to initially reveal a Maoist attack

11   on his mother and sister.       See 8 U.S.C. § 1158(b)(1)(B)(iii);

12   Siewe    v.   Gonzales,   480   F.3d   160,   169    (2d   Cir.   2007)

13   (recognizing that adverse credibility determination may be

14   based on inherent implausibility if the finding “is tethered

15   to the evidentiary record” or “record facts . . . viewed in

16   the light of common sense and ordinary experience”).              Kumal

17   did     not   provide     compelling    explanations       for    these

18   discrepancies.     See Majidi, 430 F.3d at 80 (“A petitioner

19   must do more than offer a plausible explanation for his

20   inconsistent statements to secure relief; he must demonstrate

21   that a reasonable fact-finder would be compelled to credit

22   his testimony.” (quotation marks omitted)).


                                        5
 1          Given the demeanor, inconsistency, and implausibility

 2   findings, the agency’s adverse credibility determination is

 3   supported       by    substantial           evidence.           See    8 U.S.C.

 4   § 1158(b)(1)(B)(iii).           That determination was dispositive of

 5   asylum, withholding of removal, and CAT relief because all

 6   three claims were based on the same factual predicate.                      See

 7   Paul    v.    Gonzales,   444    F.3d    148,    156–57    (2d    Cir.   2006).

 8   Because “[a]s a general rule courts and agencies are not

 9   required to make findings on issues the decision of which is

10   unnecessary to the results they reach,” INS v. Bagamasbad,

11   429    U.S.    24,   25   (1976),   we      do   not    reach    the   agency’s

12   alternative findings regarding corroboration and burden of

13   proof.

14          For the foregoing reasons, the petition for review is

15   DENIED.       All pending motions and applications are DENIED and

16   stays VACATED.

17                                       FOR THE COURT:
18                                       Catherine O’Hagan Wolfe,
19                                       Clerk of Court
20




                                             6